Case 1:20-cv-00805-PLM-PJG ECF No. 2, PagelD.60 Filed 08/25/20 Page 1of1

WODMI Corporate Disclosure Statement pursuant to Fed. R. Civ. P. 7.1 or Fed. R. Crim. P. 12.4 (4/06)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

Election Integrity Fund, et al.,

Plaintiff(s), Case No, 1:20-cv-00805

Gretchen Whitmer,
Defendant(s).

 

DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

Election Integrity Fund

(Party Name)

Pursuant to Federal Rule of Civil Procedure 7.1,

 

makes the following disclosure:
1. Is party a publicly held corporation or other publicly held entity? [ ]Yes No

2. Does party have any parent corporations? [ lYes No
If yes, identify all parent corporations, including grandparent and great-grandparent
corporations:

3. Is 10% or more of the stock of_party owned by a publicly held corporation or other
publicly held entity? [_]Yes No
If yes, identify all such owners:

4. Isthere any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation? | |Yes No
If yes, identify entity and nature of interest:

Date: August 25, 2020 Sad J ——
LC +

(Signature)
Edward D. Greim, Counsel for Plaintiff Election
Integrity Fund
